Title: From Benjamin Franklin to Joseph Gardoqui & fils, 4 July 1780
From: Franklin, Benjamin
To: Joseph Gardoqui & fils


Gentlemen,
Passy, July 4. 1780.
Your respected Letter of the 25th. past came duly to hand. Captain Haraden (whose Bravery in taking and retaking the Privateer give me great Pleasure) is very good in offering the Spare Room in his Ship for the Service of the States. Having lately received the enclosed List of Articles wanted in America which came under a Cover directed to me without a Letter and not having funds in my hands at present to purchase the same, I imagine it may possibly be that Order which the Captain mentions as intended for you, and therefore send it, that so, you may if it should suit you, execute the whole or any Part, after consulting with Mr. Jay the American Minister at your Court, as to the Payment. We cannot otherwise profit of Capt. Haraden’s Offer. For tho’ we have here as much Goods of another kind, as make a Bulk of 500 Tons ready to ship, I imagine it will not suit the General Pickering to come to france for the Part she could take; and I am about agreeing this Morning for the freight of the whole here. I thank you for the obliging Offers of your friendly Service at Bilbao, which I shall make use of on Occasion. The Communication of any fresh News you may receive from America I shall take as a great favour. If in any thing I can be of use to your House, it will give me Pleasure, being, With great Esteem, Gentlemen, &c.
Messrs. Joseph Guardoqui and fils Negociants à Bilbao.
